I concur in the majority's analysis and disposition of appellant's second assignment of error. I further concur in the majority's disposition of appellant's first assignment of error. However, unlike the majority, I do not believe the trial court abused its discretion in excluding further closing argument by appellant concerning appellee's failure to call Attorney Wilson to testify. It is reasonable for the trial court to have concluded Attorney Wilson's "inferential" testimony would merely have been cumulative to that already presented by the appellee. Nevertheless, I do agree with the majority, assuming arguendo, it was error to prohibit further argument in this regard, such error was harmless under the circumstances of the case.